252 So.2d 108 (1971)
O. L. COOPER, Sr., alias
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
4 Div. 426.
Supreme Court of Alabama.
August 26, 1971.
William J. Baxley, Atty. Gen., and John A. Yung, IV, Asst. Atty. Gen., for the State.
No brief from defendant.
HEFLIN, Chief Justice.
Petition of State of Alabama for writ of certiorari to the Court of Criminal Appeals to review and revise judgment and decision of that court in Cooper v. State of Alabama, 47 Ala.App. ___, 252 So.2d 104 (1971) is denied.
In denying the petition for writ of certiorari in this case, this Court does not wish to be understood as approving or disapproving all of the language used or the statements of law made in the opinion of this case in the Court of Criminal Appeals. See Mobile Pure Milk Co. v. Coleman, 230 Ala. 432, 161 So. 829, and Opelika Coca-Cola Bottling Co., Inc. v. Johnson, 286 Ala. 460, 241 So.2d 331.
Writ denied.
SIMPSON, COLEMAN, BLOODWORTH and McCALL, JJ., concur.